Citation Nr: 0512564	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  00-07 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  In April 2001, the Board remanded 
the veteran's claim to the RO for additional development.  


FINDING OF FACT

It is as likely as not that hepatitis C originated during the 
veteran's active military service.


CONCLUSION OF LAW

The veteran has hepatitis C that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the incident that led to the 
development of infection with the hepatitis C virus occurred 
in service.  He maintains that pneumatic vaccinations or 
inoculations that he received at Marine Corps Recruit Depot, 
San Diego, California, in 1966, were done with an unclean 
non-sterile apparatus previously bloodied on other recruits 
in line that could have caused infection.  He further 
maintains that at Camp Lejeune, North Carolina, in 1967, 
steel plates were placed with screws to repair fractures of 
his left radius and ulna and that this was a probable source 
of infection.  He states that in July 1967, while serving at 
Camp Lejeune, he had a staphylococcus infection in the radius 
due to surgical contamination and that he was treated in 
isolation with intravenous Staphcillin.  He claims that the 
steel plate and screws were removed from his radius at Camp 
Lejeune in August 1967.  He asserts that he also underwent 
surgery at the Balboa Naval Hospital, San Diego, in 1968 to 
remove the steel plate and screws from his ulna.  He said 
that during the surgery, a portion of the iliac crest from 
his right hip was removed and implanted in the fracture site 
of his left radius and that blood was transfused.

The service medical records show that the veteran was 
hospitalized at the Naval Hospital at Camp Lejeune in May 
1967 for a fracture of the radius and ulna of the left arm 
sustained in a motor vehicle accident.  X-rays visualized 
comminuted fractures of the radius and ulna, thus requiring 
compression plates.  A repeat X-ray showed some patchy 
dissolution of the bone about the healing ulnar fracture.  
The veteran underwent open reduction and internal fixation of 
the fracture of both bones of the forearm the following 
month.  Postoperatively, he developed an infection of his 
ulnar wound, and later in June, he underwent incision and 
drainage of that area. The compression plate was left in 
place, but the veteran continued to drain small amounts from 
the wound after the incision and drainage.  He was treated 
with Staphcillin for the infection, as the organism was 
resistant to Penicillin.  In August 1967, he was taken to the 
operating room, where the plate was removed under local 
anesthesia.  The following month, his external fixation was 
removed.  He continued to have some slight drainage from the 
wound until the latter part of September.  It was cultured at 
that time, but no organism was grown out of it.  He had no 
drainage since that time.  He was returned to limited duty in 
November 1967.

The veteran was admitted to Balboa Naval Hospital, San Diego, 
California, in December 1968 for removal of the compression 
plate that had been placed a year and a half previously.  
Examination of the left forearm revealed a well-healed 
surgical excision about 6 inches long over the volar surface 
of the radius.  There was also an incision that was 4 inches 
long and three quarters of an inch wide over the ulnar border 
of the distal ulna.  Laboratory studies were all negative.  
The compression plate was removed from the left radius, and a 
bone graft from the right iliac crest was performed on the 
left ulna.  The postoperative course was uncomplicated, and 
the veteran was discharged to duty in February 1969.

The veteran was followed thereafter for a variety of 
complaints.  He was seen in October 1969 for tiredness of a 
week's duration, and in December 1969 for complaints of loss 
of weight and a general run-downed condition.  When seen in 
the psychiatric clinic in December 1969, the veteran 
described a 40-pound weight loss during the previous 10 
months.

The medical evidence following service is sparse.  On VA 
examination in April 1970, the veteran's digestive system was 
normal.  He was examined by VA in December 1988 and April 
1991 for complaints not germane to the issue on appeal. He 
was seen by a private neurosurgeon on a number of occasions 
in 1987, but complaints or findings referable to hepatitis C 
were not noted.

A VA outpatient clinic note dated in June 1998 indicates that 
the veteran was injured in a motorcycle accident in February 
1995.

The veteran was seen at a VA outpatient clinic in November 
1998 for a complaint of a headache following an assault with 
a flashlight.  Tests showed elevated serum glutamic 
oxaloacetic transaminase (SGOT).  The diagnostic impressions 
included chronic hepatitis.  When seen in the VA infectious 
disease clinic on November 17, 1998, he complained of fever 
and night sweats of three to four weeks' duration. He was 
referred for evaluation because a rapid plasma reagin (RPR) 
test (for syphilis) was positive.  However, a fluorescent 
treponemal antibody (FTA) test was negative. The history 
elicited at that time was remarkable for its vagueness as to 
events and approximate dates of occurrence.  The veteran 
seems to have admitted to intravenous drug abuse on one 
occasion, unprotected sex in 1969 and 1970, unprotected sex 
during the previous 10 years on more than one occasion, and 
"passive fellatio" with a male 33 years previously.  He seems 
to have indicated that he had not had blood transfusions, and 
there was the suggestion of some degree of minor drug 
involvement, although this is unclear.  Laboratory tests were 
positive for hepatitis C.  Various diagnoses were 
entertained, including, hepatitis C.

The veteran was again seen in the infectious disease clinic 
in December 1998, when it was reported that his liver was 
palpable at three fingerbreadths and was slightly tender.  It 
was also reported that the hepatitis C antinuclear antibody 
(ANA) had been detected.  RPR was considered a false 
positive.  Hepatitis C of unknown duration and etiology was 
assessed.  It was felt that there was no evidence for hepatic 
synthetic defect.  However, it was stated that elevated total 
protein suggested prolonged inflammation, and it was thought 
that the current febrile illness was possibly an acute 
disease.  When seen at a VA outpatient clinic in January 
1999, alcohol use was included in the assessment.  There was 
a normal appearing hepatic ultrasound later in January.  A CT 
scan of the abdomen and pelvis in February 1999 was grossly 
normal.

When the veteran was seen at a VA liver clinic in May 1999 
for evaluation of chronic hepatitis, it was reported that he 
had been totally asymptomatic for hepatitis but that liver 
function tests had shown increased liver enzymes.  He denied 
blood transfusions or tattoos, but he indicated that he had 
had surgery on his left arm after a motor vehicle accident, 
had sustained a facial injury from a different motor vehicle 
accident, and had undergone dental surgery unrelated to a 
motor vehicle accident. (A VA examination in April 1991 
showed a 171/2-centimeter scar from the base of the left thumb 
to the forearm and a 10-centimeter deep scar of the medial 
forearm.)  He reported that he drank about two to three beers 
a day.  He also admitted intravenous (IV) drug abuse, at 
least once sharing a needle with a friend. An examination 
revealed a scarred left arm and left clavicle due to the 
motor vehicle accident.  There were no spider angiomas or 
evidence of chronic liver disease.  Again, the history was 
vaguely reported.

On an internal medicine evaluation by QTC for VA in July 
1999, the veteran stated that during routine blood work, it 
was found that he was positive for hepatitis C. He remembered 
that while in boot camp, he received vaccines with an air 
pistol and that some other recruits were bleeding after the 
injections.  Shortly after this, he described having loose 
stools, some nausea and vomiting, and being "sleepy."  Since 
then, he said, he had never been the same.  He described 
loose stools all the time, as well as general malaise.  He 
gave a history of an open reduction for a left arm fracture 
in 1967, trauma to his nose in 1980 requiring a bone graft, 
and an open reduction for a left clavicle fracture two years 
previously.  On examination of the abdomen, the liver and 
spleen were not palpable.  Testing was positive for the 
hepatitis C antibody (enzyme immunoassay (EIA)).  There were 
no stigmata of liver disease.  The examiner stated that the 
veteran's positive test for hepatitis C needed to be 
confirmed with further testing, as the potential was present 
for a false positive result from the initial test.  The 
examiner also commented that "[t]he history of blood exposure 
in the 1960-70's [sic], and the ill-define[d] symptoms may be 
compatible with the diagnosis."  The diagnosis was hepatitis, 
most likely C, but a test to confirm the diagnosis was felt 
to be necessary.

In June 2004, pursuant to an April 2001 Board remand, the 
veteran was afforded a VA fee basis examination.  The 
examining physician noted that the veteran had a history of 
hepatitis C, which was transmitted through a pre-1992 blood 
transfusion, intravenous drug use and high-risk sexual 
activity.  The examiner noted that the veteran's "disease" 
was contracted from a number of possible sources.  At the 
time of the examination, laboratory results were noted to 
have been pending.  However, after a review of the veteran's 
claims file, the examiner diagnosed the veteran as having 
hepatitis C.  The examiner determined that the veteran's 
likely risk factors were those mentioned during the 
examination (i.e., blood transfusion, intravenous drug use 
and high-risk sexual activity).  While the examiner noted 
that the veteran had been exposed to some risk factors during 
service, such as injections and surgery, it was unclear as to 
whether he had received blood transfusions because of the 
conflicting evidence.  Overall, the examiner concluded that 
the likely etiology of the veteran's chronic hepatitis was 
intravenous drug use.  After receipt of laboratory results 
and blood tests, the examiner opined, in an addendum to the 
examination report, that the veteran's hepatitis C antibody 
was positive, and that the etiology of the hepatitis C was 
equally likely to be the result of a service-connected 
incident (the examiner noted that the veteran had reported 
incidents that occurred in service, but that he had risks 
that were not service connected).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  The Board 
observes that VBA Fast Letter 99-94 (Subject: Rating 
Hepatitis) of September 28, 1999, states that the EIA is the 
first confirmatory test that, if positive, should be followed 
by recombinant immunoblot assay (RIBA) to confirm the 
diagnosis "because EIA gives many false-positives."  Fast 
Letter 99-94 emphasized that service connection for hepatitis 
should not be granted without identifying the type of 
hepatitis.  

The veteran contends that he has hepatitis C which had its 
onset during service as a result of receiving 
vaccinations/inoculations with unclean non-sterile apparatus, 
a blood transfusion and surgery.  In support of his claim, a 
physician opined in June 2004, after a review of the claims 
file, laboratory studies and blood tests, that the etiology 
of the veteran's hepatitis C was "equally likely to be a 
result of a service connected incident."  The examiner also 
noted that the veteran had reported post-service risks (i.e., 
intravenous drug use and high risk sexual activity).  The 
Board notes, however, that there is no medical evidence that 
contradicts the medical opinion evidence set forth above, and 
thus the only relevant evidence that addresses the etiology 
and/or onset of the veteran's hepatitis C supports the 
veteran's claim.  Although a layperson's perspective, given 
the chronology of events, and the veteran's interest in 
pursuing compensation, might result in a conclusion that the 
likely cause of hepatitis C was the veteran's post-service 
risky behaviors, the examiner in this case concluded 
otherwise.  At first the examiner reached the conclusion that 
the most likely cause was IV drug use, but later changed his 
opinion.  Why he changed his opinion is not clear, but he 
did.  Thus, by resolving reasonable doubt in favor of the 
veteran, the Board finds that service connection for 
hepatitis C is warranted.




ORDER

Service connection for hepatitis C is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


